Citation Nr: 0939537	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-29 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for residuals of a low back strain.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served in the United States Navy from July 1970 
to May 1971 and in the United States Army from October 1974 
to November 1986.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The Veteran's claim of entitlement to service connection for 
residuals of a low back strain was initially denied by the RO 
in a July 1997 rating decision.  The Veteran disagreed with 
that decision and was furnished a statement of the case 
(SOC).  
The Veteran failed to perfect and appeal by filing a 
substantive appeal (VA Form 9 or similar).  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].    

The Veteran subsequently filed to reopen the previously-
denied claim for service connection for residuals of a low 
back strain.  In a February 2006 rating decision, the RO 
reopened and denied the Veteran's claim.  The Veteran failed 
to timely file a notice of disagreement.  

In March 2007, the Veteran again filed to reopen the 
previously-denied claim for service connection for residuals 
of a low back strain.  In the January 2008 rating decision, 
the RO reopened and denied the Veteran's claim.  In March 
2008, the Veteran expressed disagreement with the decision 
and was furnished SOC.  The Veteran's appeal was perfected 
with the timely submission of his substantive appeal in 
October 2008.

In April 2009, the Veteran and his representative presented 
testimony in support of the Veteran's claim at a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.  At the April 2009 hearing, the 
Veteran submitted evidence directly to the Board, accompanied 
by a written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.  In unappealed July 1997 and February 2006 rating 
decisions, the RO denied the Veteran's claim of entitlement 
to service connection for residuals of a low back strain.

2.  The evidence associated with the claims folder subsequent 
to the February 2006 RO rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.

3.  The competent medical evidence of record indicates that 
the Veteran's residuals of a low back strain are attributable 
to his period of active duty military service. 


CONCLUSIONS OF LAW

1.  The July 1997 and February 2006 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  

2.  Since the February 2006 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for residuals of a low back strain is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Residuals of a low back strain were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of a low 
back strain.  Implicit in his claim is the contention that 
new and material evidence, which is sufficient to reopen the 
previously-denied claim, has been received.  

As was described in the Introduction, it appears that the RO 
reopened the Veteran's claim and denied it in the merits in 
the February 2006 and January 2008 rating decisions.  
Notwithstanding the RO's actions, it is incumbent on the 
Board to adjudicate the new and material issue before 
considering the claim on its merits.  The question of whether 
new and material evidence has been received is one that must 
be addressed by the Board, notwithstanding a decision 
favorable to the appellant that may have been rendered by the 
RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented 
or secured for the claim, making RO determination in that 
regard irrelevant]; see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim and the submission of new and 
material evidence in December 2005 and March 2007.  These 
letters appear to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of the VCAA notice letters 
in light of the fact that the Board is granting the claim.  
Any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) in the March 2007.  However, as 
discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the Veteran's claim to reopen 
was initiated in March 2007, the claim will be adjudicated by 
applying the revised section 3.156, set out in the paragraph 
immediately following.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the final denial in order for there to 
be new and material evidence to reopen the claim. See Evans 
v. Brown, 9 Vet. App. 273 (1996)

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Finality/new and material evidence

In February 2006, the RO denied the Veteran's claim due to 
insufficient evidence of Hickson element (3), a medical nexus 
between the Veteran's residuals of a low back strain and his 
military service.   The February 2006 rating decision was 
unappealed and is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

To warrant reopening the claim, there must be new and 
material evidence as to Hickson element (3), medical nexus.  
See 38 U.S.C.A. § 5108 (West 2002); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
received evidence (i.e., after February 2006) bears directly 
and substantially upon the specific matter under 
consideration, namely whether there is a medical nexus 
between the Veteran's residuals of a low back strain and his 
military service.  See 38 C.F.R. § 3.156 (2008).

In reviewing the evidence added to the claims file since the 
February 2006 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim.  

In particular, an April 2009 statement from C.R.S., M.D. 
relates the Veteran's current low back pain to his period of 
active service.  Additionally, the Veteran's testimony at the 
April 2009 VA hearing and an October 2008 statement from 
M.B.E., the Veteran's former wife and a registered nurse, 
attempt to demonstrate that the Veteran's low back strain is 
a chronic condition that has existed since his service.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim [i.e., a medical nexus between the 
Veteran's claimed disability and his military service].  The 
additionally received evidence thus presents a reasonable 
possibility of substantiating the claim.  Therefore, the 
Veteran's claim is reopened.

Procedural concerns

The Board has reopened the Veteran's service connection claim 
and is considering moving forward to discuss the claims on 
their merits.  Before doing so, however, the Board must 
consider certain procedural concerns.

(i.) Bernard consideration

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

It appears that the RO twice reopened the Veteran's claim and 
denied it on its merits.  The Veteran was informed in a 
September 2008 SOC why his claim for service connection 
failed on the merits, and he himself has addressed the merits 
of the claim.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private treatment records and provided him with a VA 
examination in December 2007.  

Concerning the December 2007 VA examination, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of this examination reflects that the 
examiner reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered an appropriate diagnosis 
and opinion consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise. 

(iii.)  Standard of review

The standard of review changes at this point.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Although there may be of record new and material evidence 
sufficient to reopen the claim, this does not mean that the 
claim must be allowed based on such evidence. 
As noted above, in Hodge, supra, the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran currently has 
residuals of a low back strain, to include paracentral disc 
protrusion and degenerative changes, as evidenced in the 
December 2007 VA examination report and in multiple VA and 
private treatment records.  Hickson element (1) is therefore 
satisfied.

With respect to Hickson element (2), it uncontroverted that 
the Veteran injured his low back in service while attempting 
to push a jeep that had gone into a ditch.  See a service 
treatment record dated September 11, 1975.  Hickson element 
(2) is therefore satisfied.  

With respect to Hickson element (3), medical evidence of a 
nexus between the Veteran's residuals of a low back strain 
and his military service, there are two medical nexus 
opinions of record:  an opinion from a December 2007 VA 
medical examiner, which is unfavorable to the Veteran's 
claim; and the private medical opinion from C.R.S., M.D. 
which is favorable to the Veteran's claim and is supplemented 
by Veteran's April 2009 VA hearing testimony, and the October 
2008 letter from the Veteran's former wife, attempting to 
establish continuity of symptomatology.  

The December 2007 VA examiner opined that the Veteran's 
residuals of a low back strain were "not caused by or a 
result of [a] back strain" during his service, noting a lack 
of medical evidence demonstrating a "continuum of chronic 
back pain after service."  See the December 2007 VA 
examination report.  

The April 2009 statement from C.R.S., M.D. references the 
Veteran's in-service back injury in 1975.  The statement 
asserts that it is at least as likely as not that the 
Veteran's current low back pain is related to the in-service 
injury.  See the April 2009 statement from C.R.S., M.D.  

The Board notes that, while the April 2009 nexus opinion of 
C.R.S. is in contrast with the December 2007 VA examiner's 
opinion, the former does not address the matter of continuity 
of symptomatology, the crux of the December 2007 VA 
examiner's opinion.  However, the Veteran testified at length 
during the April 2009 VA hearing that, while the there is no 
evidence of medical treatment pertaining to the Veteran's low 
back strain between his separation in November 1986 until 
December 1992, the Veteran did, in fact, receive such medical 
treatment from J.S., M.D., a family member and licensed 
physician, from his service in the 1980's until J.S., M.D. 
stopped practicing medicine in 1994.  See the VA hearing 
transcript at pages 3, 5, 8 11, 13 and 20, an October 2008 
statement from M.B.E., and an April 2009 statement from the 
Veteran.  

Specifically, the Veteran testified that he received pain 
medication from J.S., M.D. from a time shortly after the 
initial back injury in 1975 until he stopped practicing 
medicine in 1994.  See the April 2009 VA hearing transcript 
at pages 8 and 11.  This assertion is reinforced in the 
October 2008 statement from M.B.E., the Veteran's former 
wife.  See the October 2008 statement from M.B.E.  The Board 
has no reason to doubt the assertions of the Veteran and 
M.B.E. that he has experienced low back pain continuously 
since leaving military service.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

In light of the April 2009 nexus opinion from C.R.S., M.D. 
the October 2008 statement from M.B.E., Veteran's April 2009 
statement and April 2009 VA hearing transcript evidence in 
contrast with the December 2007 VA examiner's medical opinion 
pertaining to continuity of symptomatology, the Board 
concludes that the evidence concerning a medical nexus, to 
include continuity of symptomatology are at least in 
equipoise.  Hickson element (3), and therefore all required 
elements, has been demonstrated.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for residuals of a low back 
strain is warranted.  The benefit sought on appeal is 
granted.


ORDER

Entitlement to service connection for residuals of a low back 
strain is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


